Exhibit 10.1

EXECUTION VERSION

CONSULTING AGREEMENT

This CONSULTING AGREEMENT (this “Agreement”) is made and entered into as of
July 16, 2015 by and among M/A-COM Technology Solutions Inc., a Delaware
corporation (“M/A-COM”), M/A-COM Auto Solutions Inc., a Delaware corporation
(the “Company”), and Autoliv ASP Inc., an Indiana corporation (“Autoliv”), and
will be effective as of the Closing (as defined in the Purchase Agreement (as
defined below)). M/A-COM, the Company and Autoliv are sometimes referred to
herein individually as a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, contemporaneous with the execution and delivery of this Agreement,
M/A-COM Technology Solutions Holdings, Inc., a Delaware corporation (“Holdings”)
(solely for the limited purposes set forth therein), M/A-COM (a wholly owned
subsidiary of Holdings), Autoliv, and the Company are entering into that certain
Stock Purchase Agreement (the “Purchase Agreement”), pursuant to which agreement
M/A-COM is agreeing to sell to Autoliv, and Autoliv is agreeing to purchase from
M/A-COM, all of the Company’s common stock at the Closing (the acquisition
transactions contemplated by the Purchase Agreement are referred to herein
collectively as the “Transactions”);

WHEREAS, after the Closing, the Company desires to receive certain non-design
advisory services from M/A-COM, and M/A-COM is willing to provide the Services
to the Company, following the Closing for the periods specified herein, all in
accordance with the terms and conditions set forth herein; and

WHEREAS, certain capitalized terms used but not otherwise defined in this
Agreement have the meanings ascribed to such terms in the Purchase Agreement.

NOW, THEREFORE, in consideration of the premises, the respective agreements
hereinafter set forth and the mutual benefits to be derived therefrom, and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties hereby agree as follows:

AGREEMENT

Section 1. Engagement. The Company hereby engages M/A-COM to provide the
Services, and M/A-COM hereby agrees to provide, or cause one or more of its
Affiliates to provide, the Services to the Company, for the respective periods
and on the other terms and conditions set forth herein.

Section 2. Services of M/A-COM.

(a) During the Term, M/A-COM will provide non-design advisory services in the
areas of (i) module manufacturing and module and component qualification,
(ii) printed circuit board and module layout, and (iii) wireless communications
and radio frequency component and systems function, in each case related to the
Business (the “Services”) to the Company as the Company may reasonably request
in writing from time to time (a “Service Request”); provided, however, M/A-COM
reserves the right not to accept any Service Request to the extent it requests
any deliverables or other written work product other than for Services, or to
the extent that it requests Services that M/A-COM otherwise determines, in its
reasonable discretion and in consultation with the Company, that M/A-COM is not
capable of performing; provided, further, that the scope of the Services will
not exceed 40 people-hours per month in the aggregate. Any reasonable rejection
of a Service Request by M/A-COM pursuant to this Section 2(a) shall be delivered
in writing to the Company and contain a reasonably detailed explanation



--------------------------------------------------------------------------------

of why M/A-COM is rejecting the Service Request. The failure on the part of
M/A-COM to perform any Services requested in a rejected Service Request shall
neither be deemed Delinquent Services under Section 3, nor be a valid basis for
delivery of a Services Notice by the Company thereunder. Further, for purposes
of Section 4, M/A-COM shall be deemed “current” in its provision of any Services
requested pursuant to this Agreement notwithstanding any such rejection of a
Service Request. The Services will be performed at M/A-COM’s offices or such
other locations as mutually agreed by the Company and M/A-COM, and M/A-COM may
assign one or more of its employees to act as an independent contractor to the
Company in the performance of the Services. The Services will be performed at
mutually agreeable times not disruptive to M/A-COM’s and its Affiliates’
business operations, and during M/A-COM’s normal business hours. Subject to the
limitation set forth in the proviso above, M/A-COM will devote, in its
reasonable discretion, such time and effort to the performance of the Services
contemplated hereby as M/A-COM, in consultation with the Company, reasonably
deems necessary or appropriate.

(b) The Company will (i) furnish, or cause to be furnished, to M/A-COM all
information concerning the Company’s operations and the Business, (ii) provide,
or cause to be provided, M/A-COM with reasonable access to the Company’s and the
Business’ documents, information, assets, liabilities, officers, directors,
managers, employees, accountants, technical staff, counsel and other
representatives, and (iii) cooperate with M/A-COM in obtaining any other
documents and information, in each case of subclauses (i), (ii) and (iii) above,
that the Company and M/A-COM reasonably deem appropriate for the provision of
the Services; it being understood that M/A-COM may rely solely upon its past
experience and prior knowledge and information supplied by or on behalf of the
Company and its representatives or which is publicly available without assuming
any responsibility for independent investigation or verification thereof.

Section 3. Fees and Expenses.

(a) Autoliv will pay or cause the Company to pay, to M/A-COM, in consideration
of M/A-COM’s agreement herein to provide the Services, as a retainer fee and for
the provision of the Services as required by this Agreement, a consulting fee
(the “Fee”) equal to $15,000,000, which Fee will be payable in four equal
installments of $3,750,000 on each of the dates that are 6 months, 12 months, 18
months and 24 months following the Closing Date, respectively, in each case by
wire transfer of immediately available dollar funds to a bank account designated
by M/A-COM for such purpose, and no taxes will be deducted nor withheld from any
payment of any portion of the Fee.

(b) If M/A-COM fails to provide any of the Services requested by the Company in
accordance with Section 2 within 30 days of such request (the “Delinquent
Services”), the Company shall notify M/A-COM of such failure in writing, which
notice shall contain a reasonably detailed explanation regarding the Delinquent
Services (a “Services Notice”). If the Delinquent Services are not provided
within 15 days of the delivery of the initial Services Notice to M/A-COM, the
Company shall deliver to M/A-COM a second Services Notice. If the Delinquent
Services are not provided within 15 days of the delivery of the second Services
Notice to M/A-COM, the Company shall deliver to M/A-COM a third Services Notice.
If the Delinquent Services are not provided within 15 days of the delivery of
the third Services Notice to M/A-COM, the Company may withhold the payment of
any installment of the Fee payable more than 15 days after the third Services
Notice until M/A-COM provides the Delinquent Services; If the Company or Autoliv
has withheld payment of any installment of the Fee pursuant to this Section 3(b)
and M/A-COM provides the Delinquent Services, Autoliv shall

 

-2-



--------------------------------------------------------------------------------

pay or cause the Company to pay to M/A-COM within five business days of the
provision by M/A-COM of such Delinquent Services any installments of the Fee
that had been previously withheld by Autoliv or the Company by wire transfer of
immediately available dollar funds to a bank account designated by M/A-COM for
such purpose. Any amounts withheld pursuant to this Section 3(b) will not bear
interest and shall not be considered “due” under this Agreement until such
Services are rendered in accordance with this Agreement.

(c) Upon the Company’s request, M/A-COM will evaluate and potentially quote
additional engineering services for an additional fee to be discussed between
the parties at the applicable time.

(d) In addition to the Fee, the Company will pay, and Autoliv will cause the
Company to pay, to M/A-COM promptly as billed (and in any case within thirty
days following submission of such bill) an amount equal to all reasonable and
documented out-of-pocket expenses incurred by M/A-COM in connection with the
Services rendered hereunder. Such expenses may include, among other things, fees
and disbursements of technical advisors, travel expenses, document production
costs and other customary expenditures.

(e) Subject to Section 3(b), if any amount payable under this Agreement is not
paid within ten days after the date the amount is due, then the unpaid amount
will bear interest at the “Prime Rate” as reported by The Wall Street Journal in
its column entitled “Money Rates,” such rate being the base rate on corporate
loans posted by at least 75% of the nations’ thirty largest banks plus two
percent.

(f) M/A-COM shall maintain accurate records of the Services provided to the
Company under this Agreement in sufficient detail to enable a third-party, such
as an auditor, to confirm performance of the Services hereunder.

(g) For the avoidance of doubt, in no event shall this Agreement constitute or
be deemed to constitute, a Transaction Document (as defined in the Purchase
Agreement).

Section 4. Term; Termination.

(a) This Agreement will commence on the Closing Date and shall (except as
otherwise expressly set forth herein) terminate two years after the Closing Date
(such term, the “Term”), unless earlier terminated by M/A-COM for Cause (as
defined below) by delivering written notice of Cause to the Company. For
purposes of this Agreement, “Cause” means any failure by the Company or Autoliv
to pay all or any portion of the Fee or any costs or expenses in excess of
$25,000 pursuant to Section 3 within fifteen days following the due date
therefor. In the event this Agreement is terminated by M/A-COM for Cause,
M/A-COM will be entitled to retain, as liquidated damages, any portion of the
Fee previously paid, and provided that there are no valid outstanding unresolved
Services Notices, Autoliv will pay, or will cause the Company to pay, M/A-COM
all remaining unpaid installments of the Fee when otherwise due hereunder.

(b) No termination of this Agreement, whether pursuant to this Section 4 or
otherwise, will affect the Company’s or Autoliv’s obligations with respect to
the payment of the Fee or any costs or expenses incurred by M/A-COM in rendering
the Services hereunder and not paid or reimbursed by the Company or Autoliv as
of the effective date of such termination; provided, however, if on the
expiration of the Term, M/A-COM is not current in its provision of any Services
requested pursuant to this Agreement, M/A-COM will not be entitled to receive
the final installment of the Fee or any installments of the Fee that have
previously been withheld by

 

-3-



--------------------------------------------------------------------------------

Autoliv or the Company pursuant to Section 3(b) until M/A-COM provides the
Delinquent Services, and Autoliv shall pay or cause the Company to pay all such
sums to M/A-COM within five business days of the provision by M/A-COM of such
Delinquent Services.

(c) The provisions of this Section 4 and Section 5 through Section 21 inclusive
will survive the expiration of the Term or any earlier termination of this
Agreement.

(d) This Agreement will terminate automatically and without any further action
by any Party and will no longer be in full force and effect if the Purchase
Agreement is validly terminated pursuant to its terms.

Section 5. Limitation of Liability. IN NO EVENT WILL M/A-COM OR ANY OF ITS
AFFILIATES OR ANY OF THEIR RESPECTIVE EQUITYHOLDERS, DIRECTORS, MANAGERS,
OFFICERS, EMPLOYEES, AGENTS, ADVISORS, REPRESENTATIVES OR CONTROLLING PERSONS BE
LIABLE FOR (a) ANY DIRECT, PUNITIVE, EXEMPLARY, SPECIAL, INCIDENTAL, INDIRECT OR
CONSEQUENTIAL DAMAGES, LOST PROFITS, LOSS OF BUSINESS OPPORTUNITY, LOSS OF
FUTURE REVENUE, PROFITS OR INCOME, LOSS OF BUSINESS REPUTATION, LOSS OF CUSTOMER
OR OPPORTUNITY OR SIMILAR DAMAGES THAT IN ANY WAY ARISE OUT OF, RELATE TO OR ARE
A CONSEQUENCE OF M/A-COM’S PERFORMANCE OR NONPERFORMANCE UNDER THIS AGREEMENT,
OR THE PROVISION OF OR FAILURE TO PROVIDE ANY OF THE SERVICES, OR (b) AN AMOUNT
HEREUNDER THAT IS GREATER THAN THE AGGREGATE AMOUNT OF FEES ACTUALLY RECEIVED BY
M/A-COM PURSUANT TO THIS AGREEMENT.

Section 6. No Representations or Warranties by M/A-COM. NEITHER M/A-COM NOR ANY
PERSON ACTING ON ITS BEHALF MAKES ANY EXPRESS OR IMPLIED REPRESENTATION OR
WARRANTY WITH RESPECT TO ANY OF THE SERVICES TO BE PROVIDED BY M/A-COM OR ANY
PERSON ACTING ON ITS BEHALF PURSUANT TO THIS AGREEMENT, AT LAW OR IN EQUITY,
INCLUDING WITH RESPECT TO MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE,
AND ANY SUCH REPRESENTATIONS OR WARRANTIES ARE HEREBY EXPRESSLY DISCLAIMED.

Section 7. Other Business. Notwithstanding any other provision herein and for
the avoidance of doubt, M/A-COM may provide the same or similar services that
involve the same, similar or other resources as those used to provide the
Services to itself, its Affiliates and any other Person.

Section 8. Force Majeure. No Party (or any Person acting on its behalf) will be
held liable for any delay or failure in performance of any part of this
Agreement, including the Services to be provided hereunder but expressly
excluding the payment of the Fee pursuant to Section 3, from any cause not
primarily attributable to such Party’s fraud or beyond such Party’s reasonable
control, including acts of God, acts of civil or military authority, embargoes,
epidemics, war, terrorist acts, riots, insurrections, fires, explosions,
earthquakes, nuclear accidents, floods, strikes, or disruptions in Internet and
other telecommunication networks and backbones, power and other utilities. Upon
the occurrence of a condition described in this Section 8, the affected Party
will provide prompt written notice to the other Parties of such suspension, and
the Parties will promptly confer, in good faith, on what action may be taken to
minimize the impact on each of the Parties of such condition and will use their
commercially reasonable efforts to minimize the delay or failure resulting from
such condition.

Section 9. Independent Contractor. The Company acknowledges that M/A-COM has
been retained by the Company solely to provide the Services set forth in this
Agreement. The Parties hereby agree that M/A-COM or any of its Affiliates will
perform the Services hereunder as an independent

 

-4-



--------------------------------------------------------------------------------

contractor, retaining control over and responsibility for its own operations and
personnel. Neither M/A-COM nor any of its directors, managers, officers or
employees will be considered employees or agents of Autoliv, the Company or any
of their respective Affiliates as a result of this Agreement, nor will any of
them have authority to contract in the name of or bind Autoliv, the Company or
any of their respective Affiliates, except as expressly agreed to in writing by
Autoliv or the Company, as applicable. Each Party acknowledges that nothing in
this Agreement is intended to create duties to the Company beyond those
expressly provided for in this Agreement and specifically disclaims the creation
of any fiduciary or agent relationship between, or the imposition of any
fiduciary or agency duties on, any Party.

Section 10. Assignment. None of the Parties will assign this Agreement or the
rights and obligations hereunder, in whole or in part, without the prior written
consent of the other Parties; provided however that M/A-COM and its Affiliates
may assign this Agreement or any of their respective rights and obligations
hereunder to a lender or financing source of M/A-COM or any of its Affiliates as
collateral security, without the prior consent of the Company or Autoliv.
Subject to the foregoing, this Agreement will be binding upon and inure solely
to the benefit of the Parties and their respective successors and assigns, and
no other Person will acquire or have any right hereunder or by virtue hereof.

Section 11. Notices. All notices required or permitted to be given hereunder
will be in writing and may be delivered by hand, by facsimile, by electronic
transmission in PDF format or similar format, by nationally recognized private
courier, or by United States mail. Notices delivered by mail will be deemed
given three business days after being deposited in the United States mail,
postage prepaid, registered or certified mail, return receipt requested. Notices
delivered by hand will be deemed delivered when actually delivered. Notices
given by nationally recognized private courier will be deemed delivered on the
date delivery is promised by the courier. Notices given by facsimile or by
electronic transmission with a confirmation of transmission by the transmitting
equipment will be deemed given on the first Business Day following transmission;
provided, however, that a notice delivered by facsimile or electronic
transmission that has not been confirmed or acknowledged (including any response
to such transmission) by recipient will only be effective if such notice is also
delivered by hand, deposited in the United States mail, postage prepaid,
registered or certified mail, or given by nationally recognized private courier
on or before two business days after its delivery by facsimile or electronic
transmission. All notices will be addressed as follows:

 

If M/A-COM: M/A-COM Technology Solutions Inc. 100 Chelmsford St. Lowell,
Massachusetts 01851 Attention: General Counsel Facsimile: (978) 656-2678 Email:
clay.simpson@macom.com with a copy to (which will not constitute notice):
Perkins Coie LLP 1900 16th Street, Suite 1400 Denver, CO 80202 Attention: Jeff
Beuche Facsimile: (303) 291-2400 Email: jbeuche@perkinscoie.com

 

-5-



--------------------------------------------------------------------------------

If to Autoliv or the Company: Autoliv ASP Inc. 26545 American Drive Southfield,
Michigan 48034 Attention: Michael S. Anderson Facsimile: (801) 625-7399 Email:
mike.anderson@autoliv.com with a copy to (which will not constitute notice):
Alston & Bird LLP 950 F Street N.W. Washington, D.C. 20004 Attention: David A.
Brown Facsimile: (202) 654-4963 Email: dave.brown@alston.com

Section 12. Entire Agreement; Modification. This Agreement (a) contains the
complete and entire understanding and agreement of the parties with respect to
the subject matter hereof, (b) supersedes all prior and contemporaneous
understandings, conditions and agreements, oral or written, express or implied,
regarding the engagement of M/A-COM in connection with the subject matter
hereof, and (c) may be amended, modified or supplemented, and waivers or
consents to departures from the provisions hereof may be given, provided that
the same are in writing and signed by each of the Parties.

Section 13. Waiver of Breach. The waiver by any Party of a breach of any
provision of this Agreement by any other Party will not operate or be construed
as a waiver of any subsequent breach of that provision or any other provision
thereby.

Section 14. Applicable Law. This Agreement and any controversy related to or
arising, directly or indirectly, out of, caused by or resulting from this
Agreement will be governed by and construed in accordance with the domestic laws
of the State of Delaware without giving effect to any choice or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Delaware.

Section 15. Waiver of Trial by Jury. EACH OF THE PARTIES WAIVES THE RIGHT TO A
JURY TRIAL IN CONNECTION WITH ANY LAWSUIT, ACTION OR PROCEEDING SEEKING
ENFORCEMENT OF SUCH PARTY’S RIGHTS UNDER THIS AGREEMENT.

Section 16. Consent to Jurisdiction. THIS AGREEMENT HAS BEEN EXECUTED AND
DELIVERED IN AND WILL BE DEEMED TO HAVE BEEN MADE IN THE STATE OF DELAWARE. EACH
OF THE PARTIES HEREBY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR
FEDERAL COURT WITHIN THE CITY OF WILMINGTON, DELAWARE, WITH RESPECT TO ANY CLAIM
OR CAUSE OF ACTION ARISING UNDER OR RELATING TO THIS AGREEMENT, SUBMITS TO THE
PERSONAL JURISDICTION OF SUCH COURTS, WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS UPON IT, AND CONSENTS THAT ALL SERVICE OF PROCESS BE MADE BY REGISTERED
OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO IT AT ITS ADDRESS AS
SET FORTH IN SECTION 11, AND THAT SERVICE SO MADE WILL BE DEEMED TO BE COMPLETED
WHEN RECEIVED. EACH OF THE PARTIES WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS AND WAIVES ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER.
NOTHING IN THIS PARAGRAPH WILL AFFECT THE RIGHTS OF THE PARTIES TO SERVE LEGAL
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

-6-



--------------------------------------------------------------------------------

Section 17. Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or any other jurisdiction, and, for purposes of such jurisdiction, such
provision or portion thereof will be struck from the remainder of this
Agreement, which will remain in full force and effect. This Agreement will be
reformed, construed and enforced in such jurisdiction so as to best give effect
to the intent of the parties under this Agreement.

Section 18. No Third Party Beneficiaries. With the exception of the Parties and
their respective successors and permitted assigns, there will exist no right of
any Person to claim a beneficial interest in this Agreement or any rights
arising out of this Agreement.

Section 19. Rules of Construction. Words in the singular will be held to include
the plural and vice versa. Words of one gender will be held to include the other
genders as the context requires. The terms “hereof,” “herein,” “hereunder,”
“hereto” and “herewith” and words of similar import will, unless otherwise
stated, be construed to refer to this Agreement and not to any particular
provision of this Agreement. All article, section, paragraph, annex, exhibit and
schedule references are to the articles, sections, paragraphs, annexes, exhibits
and schedules of this Agreement unless otherwise specified. The word “including”
and words of similar import when used in this Agreement will mean “including,
without limitation” unless otherwise specified. The word “or” will not be
exclusive. All references herein to “dollars” or “$” are to United States
dollars. All references herein to any period of days will mean the relevant
number of calendar days unless otherwise specified.

Section 20. Counterparts. This Agreement may be executed in one or more
counterparts, including electronically transmitted counterparts (whether
delivered by PDF, facsimile or otherwise), each of which will be deemed an
original, but all such counterparts together will constitute but one and the
same Agreement.

Section 21. Expenses and Costs. The prevailing Party or Parties in any action
related to this Agreement will be entitled to recover from the non-prevailing
Party or Parties, as applicable, all expenses and costs, including reasonable
attorneys’ fees.

[END OF PAGE]

[SIGNATURE PAGE FOLLOWS]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
above written.

 

M/A-COM TECHNOLOGY SOLUTIONS INC. By:

/s/ Robert McMullan

Name: Robert McMullan Title: Chief Financial Officer M/A-COM AUTO SOLUTIONS INC.
By:

/s/ Robert McMullan

Name: Robert McMullan Title: Chief Financial Officer

[SIGNATURE PAGE TO CONSULTING AGREEMENT]



--------------------------------------------------------------------------------

AUTOLIV ASP INC. By:  

/s/ Michael S. Anderson

Name:   Michael S. Anderson Title:   Vice President By:  

/s/ Steven Rode

Name:   Steven Rode Title:   President

[SIGNATURE PAGE TO CONSULTING AGREEMENT]